            Case 6:19-bk-00511-KSJ        Doc 324     Filed 04/18/19     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

In re:

IPS Worldwide, LLC,                                         Case No. 6:19-bk-00511-KSJ
                                                            Chapter 11
         Debtor.
                                     /

                    NOTICE OF FEES AND COSTS INCURRED BY
         HAL A. LEVENBERG, CIRA, CFE AND YIP ASSOCIATES AS FORENSIC
                   ACCOUNTANTS TO MARIA M. YIP, EXAMINER
                    FROM FEBRUARY 14, 2019 TO APRIL 12, 2019

         On April 11, 2019 the Court entered an order (ECF No. 312) directing professionals

employed in the Chapter 11 case of the Debtor, IPS Worldwide, LLC, to file a statement of fees

and costs incurred between January 25, 2019 through April 12, 2019. On March 6, 2019 the Court

entered an order (ECF No. 190) authorizing the employment of Hal A. Levenberg and the firm of

Yip Associates, as forensic accountants to the Examiner, Maria M. Yip, as of February 14, 2019.

The professional fees and costs incurred in connection with representation of the Examiner in this

case from February 14, 2019 through April 12, 2019 are $364,550. Yip Associates will not be

seeking reimbursement of $8,559 in travel related expenses.

Date: April 18, 2019                                Respectfully submitted,

                                                    /s/Tiffany Payne Geyer
                                                    TIFFANY PAYNE GEYER, ESQ.
                                                    Florida Bar No. 421448
                                                    BAKER & HOSTETLER LLP
                                                    Counsel for the Examiner
                                                    200 S. Orange Avenue, Suite 2300
                                                    Orlando, Florida 32801
                                                    Telephone (407) 649-4000
                                                    Facsimile (407) 841-0168
                                                    tpaynegeyer@bakerlaw.com



                                                1
          Case 6:19-bk-00511-KSJ       Doc 324    Filed 04/18/19   Page 2 of 2



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of April, 2019, I electronically filed the
foregoing with the Clerk of the Court by using the Court’s CM/ECF System which will send a
Notice of Electronic Filing and copy to all parties requesting such notice.


                                                 s//s/Tiffany Payne Geyer
                                                 TIFFANY PAYNE GEYER, ESQ.




                                            2
